Citation Nr: 0020957	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from December 1948 
to July 1952 and from October 1961 to July 1962.  He then 
served with the Air Force Reserves and later with the Air 
National Guard between 1962 and 1982 when he had various 
periods of active duty for training.  

A review of the evidence of record discloses that by rating 
decision dated in August 1953 service connection for "ear 
trouble" was denied.  The veteran was informed by 
communication dated that same month and a timely appeal did 
not ensue.  

The claim for service connection for hearing loss received in 
October 1997 was for hearing loss sustained during the 
veteran's Reserve and National Guard service.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's bilateral defective hearing and his various 
periods of active duty service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral defective hearing is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records with regard to the 
veteran's periods of active service between 1948 and 1952 and 
1961 to 1962 is without reference to complaints or abnormal 
findings indicative of hearing loss and/or tinnitus.  The 
veteran and his representative essentially assert that he now 
has hearing loss which was sustained during his periods of 
Reserve and National Guard service.  

Periodic examinations conducted during the course of the 
veteran's time spent with the Reserves and the National Guard 
reveal audiometric findings indicative of high frequency 
hearing loss.  These include reports of examinations dated in 
December 1962, February 1966, February 1972, February 1974, 
December 1976, and January 1980.  No mention was made in any 
of the reports as to etiology.  No reference was made in any 
of the examination reports as to the presence of tinnitus.  

Analysis

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist him in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  As will be explained 
below, the Board finds the claims for service connection for 
bilateral defective hearing and tinnitus are not well 
grounded.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d. 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless he submits a well-
grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).  

Service connection may be granted for disability incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101 (24), 106 (West 
1991).  

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first became manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 5,000, 1,000, 2,000, 3,000, or 4,000 hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC tests are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The Board notes that all three requirements set forth in 
Caluza must be satisfied in order for a claim to be deemed 
well grounded.  Upon review of the record, the Board finds 
the first requirement of Caluza is met with regard to hearing 
loss since there is competent evidence that the veteran now 
has hearing loss disability.  The second Caluza requirement 
is also met since the veteran, as a lay person, is competent 
to testify that he was exposed to noise exposure while in 
service and that he noticed diminished hearing acuity.  
However, the third Caluza requirement, that the VA nexus 
between inservice disease or injury and current disability, 
is not met.  That is because there is no competent evidence, 
that is, no medical opinion of record, linking any current 
hearing loss disability to the veteran's period of active 
duty or to any of his periods of Reserve/National Guard duty.  

As to the third Caluza requirement, the medical evidence 
demonstrates that the veteran was noted to have high 
frequency hearing loss on periodic examinations for Reserve 
and National Guard purposes in the 1960's, 1970's, and 1980.  
However, there were numerous time frames during the 1960's, 
1970's and 1980, when he was not performing military duty.  
Absent medical evidence in the record linking current hearing 
loss to military service, it would involve a resort to 
speculation to conclude that any current hearing loss 
disability began during the veteran's period of active duty 
or any of his periods of Reserve/National Guard service.  

The veteran's assertion is the only evidence linking his 
hearing loss disability to military service.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No competent 
medical evidence has been presented showing that hearing loss 
disability is attributable to any of his periods of military 
service.  His lay assertion alone cannot render a claim well 
grounded in a case that requires proof of medical causation.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim for service connection for 
bilateral defective hearing is denied as not being well 
grounded.  

With regard to the claim for service connection for tinnitus, 
the undersigned notes that one requirement for a well-
grounded claim is medical evidence of a current disability.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The medical evidence which is of record does not reveal a 
diagnosis of tinnitus.  As noted above, the veteran's 
statement that he has tinnitus is not sufficient to well 
ground his claim.  As a layman, he has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu, supra.  Absent competent medical 
evidence of a current disability and linkage to service, the 
claim for service connection for tinnitus is implausible and 
must be denied as not well grounded.  

If the veteran wishes to complete an application for service 
connection for hearing loss and/or tinnitus, he should 
produce medical evidence that establishes a link between any 
current medical diagnosis and his period of active duty 
service.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  



		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals


 

